Filed 8/24/16 P. v. Hill CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (San Joaquin)
                                                                 ----




THE PEOPLE,                                                                                    C078502

                   Plaintiff and Respondent,                                     (Super. Ct. No. SF125430E)

         v.

MILTON RAY HILL,

                   Defendant and Appellant.




         On December 5, 2013, defendant Milton Ray Hill was charged with second degree
burglary and receiving stolen property. The information alleged that defendant had
incurred one strike and one prior prison term.
         On June 17, 2014, defendant pled guilty to receiving stolen property and admitted
the strike and the prior prison term, in return for an agreed state prison term of three years
eight months. The second degree burglary charge was dismissed on motion of the
People.



                                                                   1
       According to the police report, on September 10, 2013, defendant sold a gold
chain to a pawnshop in Stockton, which later proved to have been stolen from a
residence. The pawn slip stated that defendant was paid $1,000 for the chain. On
September 16, 2013, defendant tried to buy the chain back from the pawnshop but was
told it was not permitted by law. When arrested, defendant claimed he had bought the
chain for $500 from a person selling jewelry at a grocery store, then sold it to a pawnshop
for $928. He admitted that one of the suspects in the residential burglary was his cousin.
       On December 15, 2015, the trial court imposed the agreed three-year, eight-month
sentence. The court rejected defendant’s request to reduce his offense to a misdemeanor
under Proposition 47 based on his claim that he gained only $928 from selling the stolen
chain, finding that the evidence showed he was actually paid $1,000 for it.
       The trial court awarded defendant 856 days of presentence custody credit (428
actual days and 428 conduct days). The court imposed a $300 restitution fine (plus a 10
percent surcharge, or $30) and a matching suspended parole revocation restitution fine, a
$40 court operations assessment, and a $30 criminal conviction assessment. The court
also ordered victim restitution in an amount to be determined later.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                                  2
                            DISPOSITION
The judgment is affirmed.



                                   /s/
                                   Robie, J.



We concur:



/s/
Raye, P. J.



/s/
Mauro, J.




                                   3